Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00405-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                  Callie Mae MERRITT,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6014
                      Honorable N. Keith Williams, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings.

      SIGNED November 28, 2018.


                                              _____________________________
                                              Karen Angelini, Justice